PER CURIAM.
Issue was joined in an action for money-had and received, and the trial resulted in a directed verdict and judgment for the defendant. The plaintiff appeals on the theory that upon the evidence submitted it was error for the trial court to direct a verdict against him. But the transcript of record contains no bill of exceptions, and so we are unable to determine what evidence the trial court acted upon or had before it. In this state of the record, the judgment must be and is affirmed.